59 F.3d 170NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.
EASTWOOD MALL, INC., Tax Matters Partner of Meadowbrook MallCompany, an Ohio Limited Partnership, Plaintiff-Appellant,v.UNITED STATES of America, Defendant-Appellee.
No. 93-3757.
United States Court of Appeals, Sixth Circuit.
June 5, 1995.

Before:  KEITH and DAUGHTREY, Circuit Judges, and JOINER, District Judge.*
PER CURIAM.


1
We remanded this tax case to the district court for the entry of findings of fact and conclusions of law, as required by Fed.  R. Civ. P. 52(a) in trials involving the use of an advisory jury.  Eastwood Mall, Inc. v. United States, No. 93-3757, 1994 U.S. Ap.  LEXIS 33713 (6th Cir.  Nov. 14, 1994) (per curiam).  We now have before us the district court's meticulously detailed findings of fact, which are fully supported by the evidence in the record and fully in accord with the advisory verdict in favor of the government.  We also have the court's carefully crafted conclusions of law, which appear in all respects to be accurate and controlling in this case.


2
We adopt the district court's findings and conclusions, in lieu of filing a separate opinion of our own, based on our conclusion that no jurisprudential value would be served thereby, and we AFFIRM the judgment of the district court entered in favor of the defendant, the United States of America.



*
 The Honorable Charles W. Joiner, United States District Judge for the Eastern District of Michigan, sitting by designation